                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHARLES WHITE, #177157,

      Petitioner,                                 Case No. 18-cv-12325
                                                  Hon. Matthew F. Leitman
v.

JACK KOWALSKI,

     Respondent.
_________________________________/

                  ORDER DENYING PETITIONER’S
               MOTION FOR RECONSIDERATION (ECF #9)

      Petitioner Charles White is a prisoner in the custody of the Michigan

Department of Corrections. In this action, White seeks a writ of habeas corupus

pursuant to 28 U.S.C. § 2254. (See ECF #1.) By written order dated October 23,

2018, this Court denied White’s requests for a case status hearing and for an

expedited hearing. (See ECF #8.)      White has now filed a timely motion for

reconsideration of that order. (See ECF #9.)

      Motions for reconsideration are governed by Local Rule 7.1(h). That rule

provides:

            Generally, and without restricting the Court's discretion,
            the Court will not grant motions for rehearing or
            reconsideration that merely present the same issues ruled
            upon by the Court, either expressly or by reasonable
            implication. The movant must not only demonstrate a
            palpable defect by which the Court and the parties and

                                         1
             other persons entitled to be heard on the motion have been
             misled but also show that correcting the defect will result
             in a different disposition of the case.

E.D. Mich. Local Rule 7.1(h)(3).

      The Court has reviewed White’s motion and concludes that he has not met

this standard. White has failed to persuade the Court that its October 23, 2018, order

contains palpable defects, and White has not shown that correction of any of the

alleged defects would result in a different disposition of his requests. Accordingly,

White’s motion for reconsideration (ECF #9) is DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: November 19, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 19, 2018, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
